 
 
IV 
108th CONGRESS
2d Session
H. RES. 515 
IN THE HOUSE OF REPRESENTATIVES 
 
February 4, 2004 
Mr. Bell submitted the following resolution; which was referred to the Committee on the Judiciary
 
RESOLUTION 
Expressing the sense of the House of Representatives that Congress and the States should act to end racial profiling. 
 
Whereas the vast majority of police officers and other law enforcement agents nationwide discharge their duties and protect their communities in a professional manner, without bias; 
Whereas the use by some law enforcement agents of race, ethnicity, or national origin in deciding which persons should be subject to traffic stops and other discretionary law enforcement interventions (referred to in this resolution as racial profiling) is wrong; 
Whereas statistical evidence from throughout the United States demonstrates that racial profiling is a real and measurable phenomenon; 
Whereas the vast majority of individuals subjected to such stops and interventions based on race, ethnicity, or national origin are found to be law-abiding; 
Whereas racial profiling is, therefore, not an effective means to uncover criminal activity; 
Whereas racial profiling harms individuals subjected to it because the individuals experience fear, anxiety, humiliation, anger, resentment, and cynicism when unjustifiably treated as criminal suspects; 
Whereas racial profiling damages the criminal justice system as a whole by undermining public confidence and trust in the police, the courts, and criminal law; 
Whereas President Bush, in his first address to a joint session of Congress on February 27, 2001, said that the practice of racial profiling is wrong and pledged to end the practice; and 
Whereas Attorney General John Ashcroft, as recently as July 25, 2002, made a commitment to work with Congress to get a bill to the President's desk that will make clear that racial profiling is wrong and should be banned in the United States: Now, therefore, be it 
 
That it is the sense of the House of Representatives that— 
(1)Congress should enact legislation— 
(A)to ban the practice of racial profiling; and 
(B)to require Federal, State, and local law enforcement to take steps to prevent the practice; and 
(2)every State should, following the lead already taken by many States, require law enforcement agencies— 
(A)to collect relevant data, including ethnicity, regarding traffic stops; 
(B)to have a written policy that strictly prohibits racial profiling; and 
(C)to create a grievance policy for those who believe they have been subjected to racial profiling. 
 
